Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
JP 2012/504690 and JP 2017/063197 cited in the information disclosure statement filed 28 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided English abstracts are so blurry that they are illegible.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
Claims 1, 3-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 and 8 of copending Application No. 17/427728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a thermoplastic composition comprising 30-90 wt% of poly(methyl methacrylate), 5-70 wt% of a polycarbonate-siloxane copolymer having a siloxane content of 20-60 wt% and a plurality of quantum dots. The preferred siloxane content is 35-45 wt%, as taught in copending claim 2. Copending claim 7 teaches the amount of quantum dots in the claimed composition is 0.001-1.0 wt% and copending claims 5 and 7 teach the quantum dots are siloxane or silica treated. Copending claim 8 teaches the quantum dots can have be concentration-gradient quantum dots and comprise an oxide or aluminum. The composition of the copending claims read upon the claimed nano-composite and the claimed poly(methyl methacrylate) reads upon the claimed additional thermoplastic polymer. The polycarbonate-siloxane copolymer having a siloxane content of 20-60 wt% of the copending claims suggests the claimed polycarbonate-siloxane copolymer having a siloxane content of 30-50 wt% of claims 1, 3-5 and polycarbonate-siloxane copolymer having a siloxane content of 35-45 wt% of claim 8. The polycarbonate-siloxane copolymer having a siloxane content of 35-45 wt% of the copending claim 2 falls the claimed polycarbonate-siloxane copolymer having a siloxane content of 30-50 wt% of claims 1, 3-5 and is the same as the polycarbonate-siloxane copolymer having a siloxane content of 35-45 wt% of claim 8. The concentration-gradient quantum dots of copending claim 8 teaches the concentration-gradient quantum dots of claim 3 and the statement in copending claims 5 and 7 that the are siloxane or silica treated means that they have a silica passivation layer or having either siloxane surface ligands or a siloxane passivation layer and thus teaches the quantum dots of claim 3 having a passivation layer or surface ligands. The amount of quantum dots taught in copending claim 7 falls within the amount of claim 5. The copending claims of Application No. 17/427728 suggest and teach the claimed nano-composite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2014/0117392 in view of applicants’ admissions in the specification, U.S. patents 7,192,795 and 7,3211,193 and U.S. patent application publication 2013/0087821.
	U.S. patent application publication 2014/0117392 teaches a polycarbonate composition for use in light emitting diodes comprising a bisphenol A polycarbonate (para 7). Paragraphs [0025] and [0042]-[0048] teaches the bisphenol A polycarbonate can be a poly(bisphenol A carbonate)-polysiloxane copolymer and that the copolymer contains 1-50 wt% siloxane units, which overlaps the ranges or claims 1, 7 and 8. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The teaching in paragraph [0057] that the polycarbonate has a weight average molecular weight, as measured by the method in claim 16, of 10,000-200,00 Da suggests to one of ordinary skill in the art that the taught bisphenol A carbonate copolymers should also have a weight average molecular weight in this range. This suggested copolymer has a weight average molecular weight range that overlaps that of claim 16. Paragraph [0060] teaches the composition can further contain an addition polycarbonate, which reads upon the claimed additional thermoplastic polymer. Paragraphs [0097]-[0105] teaches that when the composition is used as a wavelength or color conversion composition for a light emitting diode, the composition contains a conversion material, which is a phosphor. This taught composition comprises 20 wt% or less of a conversion material and 90-99.9 wt% of the polycarbonate (para 7). This composition overlaps the compositional ranges of claims 5-7. While the list of conversion materials in U.S. patent application publication 2014/0117392 does not include quantum dots; it is well known in the art at the time of invention that quantum dots can be used as conversion material, in place of phosphors, in wavelength or color conversion composition for a light emitting diode; as shown by U.S. patents 7,192,795 and 7,3211,193 and U.S. patent application publication 2013/0087821 and as admitted by applicants in the background section of the disclosure. Given this, one of ordinary skill in the art would have found it obvious to use quantum dots as the conversion material in the polycarbonate composition of U.S. patent application publication 2014/0117392. 
	Applicants admit in paragraph [0006] that quantum dots used as conversion material in wavelength or color conversion composition for a light emitting diode conventionally have passivation layer to improve the stability of the quantum dots. Thus, one of ordinary skill in the art would have found it obvious to use these conventional and stable quantum dots having a passivation layer thereon as the conversion material in the polycarbonate composition of U.S. patent application publication 2014/0117392. The resulting compositions suggest the claimed nano-composite and masterbatch composition. 
Allowable Subject Matter
Claims 10-15 and 17 are allowed.
The claimed process for forming a film by forming a masterbatch composition of a plurality of quantum dots with a polycarbonate-polysiloxane copolymer having a siloxane content of 30-50 wt%; mixing the masterbatch with a second thermoplastic and forming this mixture into a film is not taught or suggested by the cited art of record. There is no teaching or suggestion in the cited prior art of record to use the claimed masterbatch in any process for producing a film comprising quantum dots, a first thermoplastic of a polycarbonate-polysiloxane copolymer having a siloxane content of 30-50 wt% and a second thermoplastic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/1/22